Daniels, J.,
(concurring.) The requests to charge which were refused were too broad, and not made applicable to the point on which this action depended. By the first of them, the court was asked to charge that, if Sickle made a knowingly false statement to Bradstreet’s Agency,' then the purchase of all goods made thereafter on the strength of the statements of the agency can be avoided by the creditors on the ground of fraud. This request was not confined to any statement which the evidence in this case related to. But any statement knowingly false was what was mentioned. And it would not follow that a statement falsely made, without something indicating its nat*762ure, extent, or materiality, could be followed with this effect. Neither could it be held to render all purchases afterwards made, voidable on the ground of fraud, whether made from the defendants or others. The proposition was an abstraction, not sustained, and therefore properly denied. The second request, which the court denied, was still broader, not confined to statements of this purchaser, but it included all persons purchasing goods after a false statement made to a commercial agency, and that,-too, without qualification as to the nature or materiality of the statement. The court could not, with any propriety, make the charge; and the,exceptions to the refusals are destitute of foundation. The judgment and order should therefore be affirmed.
Van Brunt, P. J., concurs.